ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-307, recommending that STUART B. DONE-GAN, formerly of CHERRY HILL, who was admitted to the bar of this State in 1992, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed May 23, 2001, and who remains suspended at this time, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client funds), RPC 8.4(c) (dishonesty, fraud, deceit and misrepresentation), RPC 1.15(c) (failure to safeguard client funds), RPC 3.3(a)(4) (offering evidence known to be false), RPC 3.4(a) (unlawfully altering a document or other material having potential evidentiary value), RPC 3.4(b) (falsifying evidence), RPC 8.1(a) (knowingly making a false statement of material fact in connection with a disciplinary matter), RPC 8.1(b) (failing to disclose a fact necessary to correct a misapprehension) and RPC 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit or misrepresentation);
And said STUART B. DONEGAN having failed to appear on the return date of the' Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that STUART B. DONEGAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by STUART B. DONE-GAN, pursuant to Rule 1:21-6, which were restrained from disbursement except on application to this Court by Order filed May 23, 2001, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds *232in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that STUART B. DONEGAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.